Cook, J.,
delivered the opinion of the court.
It is contended that the judgment upon which the garnishment was based is void, and for this reason the peremptory instruction for claimants was proper. We are of opinion that this contention is unsound. The service of the summons is irregular only, and of this claimants could not complain.
After a careful reading of. the entire record, we think the court should not have given the peremptory instruption, but should have submitted to the decision of. the jury the bona fides of the alleged assignment to claimants of the debt in controversy; but for obvious reasons, we refrain from any criticism of the evidence in support .of the assignment.
Reversed and remanded.